DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed May 20, 2022 has been entered. Claims 1 and 4-7 are pending. Claim 1 has been amended. Claims 2-3 have been canceled. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cantiani et al. (US Patent No. 6,485,767 B1; Nov. 26, 2002) in view of Kan et al. (CN 102182089 A; Sept. 14, 2011) and Huang et al. (CN 1868285 A; Nov. 29, 2006).
Regarding claim 1, Cantiani teaches a method for producing cellulose nanofiber comprising alkali cooking a plant fiber using an alkali acceptable for food use, washing with water, bleaching the pulp obtained from the alkali treatment with a chemical acceptable or food use, washing with water, and mechanically fibrillating and grinding the pulp component to obtain cellulose nanofiber (col 3 – col 4).
Cantiani additionally teaches that after the bleaching step and washing within water, the pulp is rediluted with water to a proportion of 2 to 10% solids (col 4 lines 45-50), which corresponds to applicant’s step of adding water to the pulp component to adjust the pulp solid content amount to 0.01% to 5%. Therefore, Cantiani teaches an overlapping solids range of 2 to 10% compared to 0.01 to 5% as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
With respect to the aspect ratio representing the thickness and length of the nanofiber being 100 or more, the examiner notes that Cantiani fails to specifically teach an aspect ratio. Cantiani, however, teaches mechanically fibrillating and grinding the pulp component to obtain cellulose nanofiber and therefore it would have been obvious to one of ordinary skill in the art to adjust the process conditions of the mechanically fibrillating and grinding, such as time and number of passes, to result in a nanofiber having a desired aspect ratio. 
As stated in MPEP 2144.04 IV, changes in size/proportion and shape are merely obvious variants over the prior art as long as the function of the product is not changed: In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
While Cantiani teaches processing a plant fiber, Cantiani fails to specifically teach that the plant fiber is a food-manufacturing by-product. 
Kan teaches a method of preparing cellulose nanofiber, wherein the plant fiber used is a food waste residue. Kan teaches that the method treats such food waste residue, which corresponds to applicant’s food manufacturing by-product, to produce a cellulose nanofiber that can be used as a food additive (Derwent Abstract). 
It would have been obvious to one of ordinary skill in the art to use a food manufacturing by-product in the process of Cantiani as such methodology is known in the art as taught by Kan and would further aid in eliminating waste disposal by making use of a by-product from another manufacturing method. 
The prior art, as described above, teaches using plant fiber to make cellulose nanofiber, but fails to teach that the plant fiber is almond seet coat. 
Huang discloses a health-based food product comprising edible almond fiber. Huang teaches that the edible almond fiber aids in decreasing cholesterol and preventing and treating diseases (Derwent Abstract). 
As edible almond fiber is known in the art to be useful for food products, it would have been obvious to one of ordinary skill in the art to have the plant fiber of Cantiani be edible almond fiber. Doing so would yield the predictable result of obtaining edible almond nanofiber that can be further used in food product. 
This is a simple substitution of one known plant fiber for another to yield the predictable results of producing an edible almond nanofiber. This would have been obvious to one of ordinary skill depending on the desired characteristics of the nanofiber and desired use. 
Regarding claim 4, Cantiani teaches that the alkali source is sodium hydroxide (col 3 – col 4). 
Regarding claim 5, Cantiani further teaches that the acceptable chemical used for bleaching can be sodium hypochlorite or hydrogen peroxide (col 4 lines 30-35).
Regarding claim 6, Cantiani additionally teaches that the mechanical fibrillating and grinding is carried out using a high presser homogenizer (col 4 lines 45-67).
Regarding claim 7, Cantiani in view of Kan discloses a cellulose nanofiber obtained by the method of claim 1 as stated above. 

Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant argues on pages 3-4 that the prior art fails to teach the steps of adding water to the pulp to adjust the pulp solid content and fail to teach an aspect ratio as claimed. 
This is not found persuasive as Cantiani additionally teaches that after the bleaching step and washing within water, the pulp is rediluted with water to a proportion of 2 to 10% solids (col 4 lines 45-50), which corresponds to applicant’s step of adding water to the pulp component to adjust the pulp solid content amount to 0.01% to 5%. Therefore, Cantiani teaches an overlapping solids range of 2 to 10% compared to 0.01 to 5% as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
With respect to the aspect ratio representing the thickness and length of the nanofiber being 100 or more, the examiner notes that Cantiani fails to specifically teach an aspect ratio. Cantiani, however, teaches mechanically fibrillating and grinding the pulp component to obtain cellulose nanofiber and therefore it would have been obvious to one of ordinary skill in the art to adjust the process conditions of the mechanically fibrillating and grinding, such as time and number of passes, to result in a nanofiber having a desired aspect ratio. 
As stated in MPEP 2144.04 IV, changes in size/proportion and shape are merely obvious variants over the prior art as long as the function of the product is not changed: In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, for the reasons stated above, a 103 rejection is maintained. 


Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791